DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed with the WIPO on June 22nd, 2017 and October 20th, 2017. It is noted, however, that Applicant has not filed a certified copy of the WIPO applications as required by 37 CFR 1.55.
Furthermore, the parent application 16/015,234 also does not contain any certified copies of the foreign applications.

This application repeats a substantial portion of prior Application No. 16/015,234, filed June 22nd, 2018, and adds disclosure not presented in the prior application (namely, claim 26). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should Applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/015,234, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Therefore, the filing date for claim 26 is January 14th, 2022.

Claim Interpretation
Regarding claim 24:
The phrase “first element extending from the first layer” will be broadly interpreted as any element that extends from the first layer in any direction.
The phrase “when measured according to the Fiber-Fiber Distance Measurement” will be broadly interpreted. While claims are interpreted in light of the specification [i.e. PGPub, 0221-0233], limitations from the are not read into the claims. While the entirety of the test process is not necessary to replicate in the claims, it should be clear in the claim language how the value/range is obtained.
Furthermore as related to the specific image analyzation measuring method as set forth in the specification, any other methods, analytical, theoretical, or absent, of providing the same measurement (“the median distance between two adjacent fibers in a z-direction”) will not be prevented from anticipating/making obvious the claimed subject matter and will be given full consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the first elements extending from a first layer other than a polymer film are not disclosed. While the disclosure of first elements is broad [PGPub, 0099], they are only disclosed in relation to a first layer that is a polymeric film. For instance, as applied to a first layer comprising a non-woven, it’s unclear how one of ordinary skill in the art would distinguish a naturally occurring extending fiber from a first element. Therefore, the written description fails to provide support for first layers other than a polymeric film.
The only claim that remedies this is claim 26.
However, regarding claim 26, while fibers forming the nonwoven may contain hydrophilic additives and the laminate web may be sprayed with surfactant, full written support for a polymer film layer being hydrophilic and a nonwoven layer that is hydrophobic and hydrophilic and hydrophobic is not available.
Claims 25 and 27-42 are rejected for being dependent on not properly supported claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 24, the “z-direction” is not defined. Perhaps a first side and a second side could be ascribed in relation to the z-direction to give it clarity.
Regarding claim 35, it is unclear how a second element can be “formed in a laminate web” but also be “extending to at least part of the nonwoven layer”. This makes no sense both in the claim language and based on the exemplary embodiments in the disclosure. Does it encompass not going through the second layer like element 25 of Fig. 1 of U.S. Pub. No. 2011/0183109 A1? Does it encompass embodiments that extend into or through the nonwoven layer?
Claims 25-24 and 36-42 are rejected for being dependent on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-32, 37, 39, & 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al. (U.S. H1670) (hereinafter “Aziz”) in view of Yuasa et al. (JP 05-125647 A) (hereinafter “Yuasa”).
Regarding claims 24-32, 37, 39, and 41, Aziz teaches a topsheet/coversheet for an absorbent article also comprising a liquid impervious backsheet, and absorbent core disposed between the topsheet and backsheet (claim 4), wherein the topsheet comprises a laminate web comprising a body-facing nonwoven material extrusion/melt laminated a three-dimensionally formed film, at least the film being treated/made with a surfactant to increase polarization/wettability (hydrophilic), wherein the film has a plurality three-dimensional microapertures extending away from the nonwoven layer, which allows for a lighter film and a stronger nonwoven comprising a basis weight of 1 to 23 gsm, preferably from about 18 to 22 gsm, or a lighter weight nonwoven of 8 to 12 gsm (col. 4, line 60 - col. 5, line 13), such as a thermally bonded carded polypropylene web (col. 4, lines 53-59).
However, further regarding claims 24-25 and 29-32, a median distance between two adjacent fibers in a z-direction of above about 55 µm when measured according to the Fiber-Fiber Distance Measurement is not taught.
Yuasa teaches a laminated nonwoven fabric and film for topsheets in absorbent articles [0001-0002], wherein the nonwoven is formed such that the properties of flexibility and strength are balanced [0003, 0005, 0007], the nonwoven comprising preferably bicomponent fibers of 1-6 denier [0011, 0018] uniformly dispersed and bonded in an air through carded method [0018] such that the interfiber distance in the thickness direction (z-direction) is constantly about 70 µm or more and 250 µm or less based on a plurality of equations taking fiber fineness, nonwoven basis weight, and nonwoven thickness into account [0006, 0011-0017, 0025]. The uniform and constant fiber dispersion indicates that the average should be approximately equal to the median, wherein a median value equating the average value would have been desired and sought after by one of ordinary skill in the art, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven layer with a median distance between two adjacent fibers in a z-direction is within the claimed range imparted via bicomponent fiber air-through carding having a denier within or near the claimed range/value. One of ordinary skill in the art would have been motivated to provide a nonwoven film laminate comprising a nonwoven that is flexible while maintaining its strength/bond [0003, 0005, 0007, 0035].
Regarding claim 42, the microapertures as recited above are provided in a manner, size, and configuration, and orientation consistent with the disclosure of incorporated by reference U.S. Patent No. 3,939,135, which teaches an apex aperture diameter of from about 0.004 to about 0.1 inch, preferably from about 0.005 to about 0.02 inch (col. 4, lines 23-28), giving a calculated area of about 0.008 to 5.06 mm2, preferably about 0.012 to 0.5 mm2.

Claims 33-35 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz in view of Yuasa, as applied to claim 24 above, further in view of Suzuki (U.S. Pub. No. 2009/0137976 A1) (hereinafter “Suzuki”) OR Braverman et al. (WO 01/17475 A1) (hereinafter “Braverman”) and, as applied to claim 38, Carter (WO 91/10414 A2) (hereinafter “Carter”).
Regarding claims 33-25 and 38, Aziz teaches a flat nonwoven facing layer having a three-dimensionally apertured film layer bonded thereunder, but does not teach a plurality of second elements as claimed.
Suzuki teaches a surface sheet for an absorbent article comprising a number of elevated areas formed to decrease contact area and increase cushioning effect between the body-facing nonwoven layer [0013, 0017], which is preferably an air-through carded nonwoven [0054], wherein elevated areas are at a pitch of 3 to 7 mm [0060], which give an approximate calculated staggered pattern density of 5.5 to 22.2 elevated areas per cm2.
	OR
Braverman teaches a topsheet comprising a nonwoven or apertured film facing layer, which may be a laminated material of a top layer and a surge layer, having a plurality of recesses therein for a number of reasons including aesthetics and preventing runoff and rewet (pgs. 10, 13, & 16), wherein the size and spacing of the recesses is fairly broadly disclosed (pg. 24, lines 12-22).
Carter teaches a coverstock comprising a film having apertures having an area of 0.01 to 1.0 mm2, wherein rewet is maintained/decreased and look and feel are improved via a plurality of depressions, wherein the depression density is 4 to 40 depressions per cm2, preferably 15 to 30 depressions per cm2.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide second elements, containing a first element and in a prima facie density range as claimed, comprising hollow protrusions extending from the film side and having a sidewall extending to a nonwoven layer OR comprising recesses extending from the nonwoven side and comprising sidewalls extending along/to the nonwoven. One of ordinary skill in the art would have been motivated to provide a substantially flat nonwoven surface layer with increased cushioning and decreased contact area (Suzuki) OR an aesthetically/feeling improved surface that also prevents runoff and rewet (Braverman/Carter).

Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Aziz in view of Yuasa, as applied to claim 24 above, further in view of Cree (U.S. Pub. No. 2011/0151185 A1) (hereinafter “Cree”).
Regarding claim 36, the particular weight of the lightweight film is not stated.
Cree teaches an extrusion-film coated nonwoven web, wherein the film comprises a plurality of microperforations therein extending from a first surface of the film away from the nonwoven, wherein the film coating comprises a basis weight of has a basis weight of 7 to 17 gsm [0014, 0016].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for light weight three-dimensionally formed apertured films for exemplary weight ranges.

Claims 24-25, 27-40, & 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cree (U.S. Pub. No. 2011/0151185 A1) (hereinafter “Cree”) in view of Yuasa et al. (JP 05-125647 A) (hereinafter “Yuasa”) OR Kaneda et al. (JP 04-024263 A) (hereinafter “Kaneda”).
Regarding claims 24-40, Cree teaches a topsheet for an absorbent article such as a diaper or sanitary napkin [0003 & 0026] comprising an extrusion-film coated nonwoven web, the nonwoven web facing an absorbent core [0017], wherein the film comprises a plurality of microperforations (first elements) extending from a body/skin-facing surface of the film away from the nonwoven [0023], wherein the film coating comprises a basis weight of has a basis weight of 7 to 17 gsm [0014, 0016] and the nonwoven comprises a basis weight of typically between about 10 and about 30 gsm and comprising a thermally or airthrough bonded carded nonwoven web [0017, 0029], wherein through at least the film and at least partially through the nonwoven a plurality of macroperforations (second elements) are formed (which comprises at least one removed microperforation) at a lineal density between about 6 and about 35, preferably 8 to 25 perforations per inch [0022], giving a calculated areal density of about 6 to 190 per cm2, preferably about 10 to 97 per cm2.
Further regarding claim 39, although an impermeable backsheet having the absorbent core disposed between the topsheet and impermeable backsheet is not explicitly taught, the arrangement or permeable topsheet/absorbent core/impermeable backsheet is well-known in the art.
Further regarding claims 24-25 and 29-32, a median distance between two adjacent fibers in a z-direction of above about 55 µm when measured according to the Fiber-Fiber Distance Measurement is not taught.
Yuasa teaches a laminated nonwoven fabric and film for topsheets in absorbent articles [0001-0002], wherein the nonwoven is formed such that the properties of flexibility and strength are balanced [0003, 0005, 0007], the nonwoven comprising preferably bicomponent fibers of 1-6 denier [0011, 0018] uniformly dispersed and bonded in an air through carded method [0018] such that the interfiber distance in the thickness direction (z-direction) is constantly about 70 µm or more and 250 µm or less based on a plurality of equations taking fiber fineness, nonwoven basis weight, and nonwoven thickness into account [0006, 0011-0017, 0025]. The uniform and constant fiber dispersion indicates that the average should be approximately equal to the median, wherein a median value equating the average value would have been desired and sought after by one of ordinary skill in the art, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
	OR
Kaneda teaches a perforated upper layer and a nonwoven lower layer, wherein the lower layer has a higher average interfiber distance and fiber fineness/denier than that of a normal nonwoven fabric, which increases bulkiness, permeation, holding power for fluid transfer to the absorber, and cushioning abilities, wherein the nonwoven is preferably formed from a composite fiber having a denier of 3 to 10 as an air-through carded nonwoven having a basis weight of 6 to 31 g/m2 [pgs. 4-6].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven layer with a median distance between two adjacent fibers in a z-direction is within the claimed range imparted via bicomponent fiber air-through carding having a denier within or near the claimed range/value. One of ordinary skill in the art would have been motivated to provide a nonwoven film laminate comprising a nonwoven that is flexible while maintaining its strength/bond [Yuasa; 0003, 0005, 0007, 0035] OR increase the bulkiness, permeation, holding power for fluid transfer to the absorber, and cushioning abilities of a lower nonwoven layer.
Regarding claim 42, the volcano-like microperforations are described by U.S. Patent No. 6,228,462 [0018], which itself incorporates U.S. Patent No. 4,342,314 and U.S. Patent No. 3,929,135 (also incorporated by ‘314) (col. 7, lines 40-42), wherein the former comprises an apex opening diameter of approximately 0.016 inches (area: 0.13 mm2) (col. 8, lines 53-63) and the latter teaches an apex aperture diameter of from about 0.004 to about 0.1 inch, preferably from about 0.005 to about 0.02 inch (col. 4, lines 23-28), giving a calculated area of about 0.008 to 5.06 mm2, preferably about 0.012 to 0.5 mm2.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cree in view of Yuasa OR Kaneda, as applied to claim 24 above, further in view of Lee et al. (U.S. Patent No. 5,693,037) (hereinafter “Lee”).
Regarding claim 26, while the nonwoven is typically hydrophilic and/or exhibit a hydrophilic gradient [0017], the hydrophilicity of the film is not taught.
Lee teaches a double layer topsheet comprising a first/upper topsheet that is either a microapertured formed film and a lower/second topsheet comprising a second microapertured formed film or nonwoven, wherein the first topsheet comprises a first hydrophilicity lower than the second topsheet (claims 1 and 13), wherein the differing degree of hydrophilicity creates a gradient that drives fluid acquisition (col. 10, lines 5-17).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a hydrophilic film as the first layer of a topsheet. One of ordinary skill in the art would have been motivated to drive fluid acquisition and improve tactile qualities and dryness and cleanliness (col. 9, lines 16-22 & col. 9, line 58 – col. 10, line 16).

Claims 24-25, 27-35, 37-40, & 42 are rejected under 35 U.S.C. 103 as being unpatentable over Norimoto (U.S. Pub. No. 2016/0158074 A1) (hereinafter “Norimoto”) in view of Yuasa et al. (JP 05-125647 A) (hereinafter “Yuasa”) OR Kaneda et al. (JP 04-024263 A) (hereinafter “Kaneda”).
Regarding claims 24-25, 27-35, and 37-40, Norimoto teaches a liquid permeable front surface sheet for an absorbent article comprising an absorber interposed between the liquid permeable front surface sheet and back surface sheet [0002, 0036], wherein the liquid permeable front surface sheet comprising a film (All Figs. [3]) comprising a plurality of convex three-dimensional openings holes (first elements) (All Figs. [7/8]) extending from a skin/body-facing surface [0009-0010, 0039-0040] and a second sheet (All Figs. [6]) comprising an air through carded nonwoven that is relatively soft and bulky with a good cushioning feeling [0055] and having a basis weight of 15 to 30 g/m2 [0055], wherein the laminate comprises a number of concave portions (second elements) (All Figs. [9]) formed having a sidewall such that they contain one or more three-dimensional opening holes [0003, 0010, 0039-0040, 0056], wherein the concave portions are arranged in a lattice or stagger arrangement such that distance between their centers is 2.0 to 5.0 mm [0043], giving a calculated areal density of 4 to 25 per cm2 in a lattice arrangement and 8 to 50 per cm2 in a staggered arrangement.
Further regarding claims 24-25 and 29-32, a median distance between two adjacent fibers in a z-direction of above about 55 µm when measured according to the Fiber-Fiber Distance Measurement is not taught.
Yuasa teaches a laminated nonwoven fabric and film for topsheets in absorbent articles [0001-0002], wherein the nonwoven is formed such that the properties of flexibility and strength are balanced [0003, 0005, 0007], the nonwoven comprising preferably bicomponent fibers of 1-6 denier [0011, 0018] uniformly dispersed and bonded in an air through carded method [0018] such that the interfiber distance in the thickness direction (z-direction) is constantly about 70 µm or more and 250 µm or less based on a plurality of equations taking fiber fineness, nonwoven basis weight, and nonwoven thickness into account [0006, 0011-0017, 0025]. The uniform and constant fiber dispersion indicates that the average should be approximately equal to the median, wherein a median value equating the average value would have been desired and sought after by one of ordinary skill in the art, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
	OR
Kaneda teaches a perforated upper layer and a nonwoven lower layer, wherein the lower layer has a higher average interfiber distance and fiber fineness/denier than that of a normal nonwoven fabric, which increases bulkiness, permeation, holding power for fluid transfer to the absorber, and cushioning abilities, wherein the nonwoven is preferably formed from a composite fiber having a denier of 3 to 10 as an air-through carded nonwoven having a basis weight of 6 to 31 g/m2 [pgs. 4-6].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven layer with a median distance between two adjacent fibers in a z-direction is within the claimed range imparted via bicomponent fiber air-through carding having a denier within or near the claimed range/value. One of ordinary skill in the art would have been motivated to provide a nonwoven film laminate comprising a nonwoven that is flexible while maintaining its strength/bond [Yuasa; 0003, 0005, 0007, 0035] OR increase the bulkiness, permeation, holding power for fluid transfer to the absorber, and cushioning abilities of a lower nonwoven layer.
Regarding claim 42, the opening hole diameter is set at 0.1 to 0.3 mm, preferably 0.13 to 0.27 mm, giving a calculated area range of 0.008 to 0.07 mm2, preferably 0.013 to 0.057 mm2.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Norimoto in view of Yuasa OR Kaneda, as applied to claim 24 above, further in view of Lee et al. (U.S. Patent No. 5,693,037) (hereinafter “Lee”).
Regarding claim 26, while the nonwoven is preferably hydrophilic [0056], the hydrophilicity of the film is not taught.
Lee teaches a double layer topsheet comprising a first/upper topsheet that is either a microapertured formed film and a lower/second topsheet comprising a second microapertured formed film or nonwoven, wherein the first topsheet comprises a first hydrophilicity lower than the second topsheet (claims 1 and 13), wherein the differing degree of hydrophilicity creates a gradient that drives fluid acquisition (col. 10, lines 5-17).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a hydrophilic film as the first layer of a topsheet. One of ordinary skill in the art would have been motivated to drive fluid acquisition and improve tactile qualities and dryness and cleanliness (col. 9, lines 16-22 & col. 9, line 58 – col. 10, line 16).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Norimoto in view of Yuasa OR Kaneda, as applied to claim 24 above, further in view of Cree (U.S. Pub. No. 2011/0151185 A1) (hereinafter “Cree”).
Regarding claim 36, the basis weight of the film is preferably 20 to 30 g/m2 [0042].
However, Cree teaches a method of forming microapertured films improved over the prior art such that a film/nonwoven laminate may have a low basis weight (less than 27 gsm) and increases flexibility and decreases noisiness in motion [0006-0007], wherein extrusion coating a molten polymeric film allows for a film layer having a basis weight of 7 to 17 gsm [0008].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a film layer lower than the range preferred by Norimoto and within the claimed range. One of ordinary skill in the art would have been motivated to decrease manufacturing complexity/cost, basis weight, and noise [0007-0008].

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been additionally cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 17th, 2022